 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 3:18-cr-00059-LRH-WGC

12                 Plaintiff,                              ORDER APPROVING
                                                           STIPULATION TO CONTINUE
13          v.
                                                           SENTENCING
14   RICHARD FRANK ROA, JR.                                (First Request)

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Rene L. Valladares,
18   Federal Public Defender, and KATE BERRY, Assistant Federal Public Defender, counsel for
19
     RICHARD FRANK ROA, JR., Nicholas A. Trutanich, United States Attorney, and
20
     PENELOPE JO BRADY, Assistant United States Attorney, counsel for the United States of
21
22   America, that the that the Sentencing hearing set for June 2, 2020, at 1:30 PM, be vacated and

23   continued to July 13, 2020, at 2:30 PM.
24   ///
25
     ///
26
 1          The continuance is necessary for the following reasons:
 2          1.      This is a joint request by counsel for the Government and counsel for the
 3
     Defendant, Mr. Roa.
 4
            2.      The additional time requested by this Stipulation is reasonable pursuant to
 5
 6   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,

 7   change any time limits prescribed in this rule.”
 8          3.      Both counsel request this additional time in order to allow adequate time to
 9
     research sentencing issues and to prepare for the sentencing hearing.
10
            4.      Mr. Roa is on detained and agrees to the continuance. Specifically, Mr. Roa was
11
12   informed that the continuance will allow defense counsel to continue to gather documents in

13   support of the hearing and provide continuity of counsel.
14          5.      This is the first request for continuance of the sentencing hearing.
15
            DATED this 7th day of April, 2020.
16
17
          RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
18        Federal Public Defender                           United States Attorney

19
          /s/ Kate Berry                                     /s/ Penelope Jo Brady
20    By:____________________________                   By:_____________________________
         KATE BERRY                                         PENELOPE JO BRADY
21      Assistant Federal Public Defender                   Assistant United States Attorney
        Counsel for Richard Frank Roa, Jr.                 Counsel for United States
22
23
24
25
26
                                                        2
 1                                            ORDER

 2          Based on the Stipulation of counsel, and good cause appearing,

 3   IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for June 2, 2020,
 4
     at 1:30 PM, be vacated and continued to July 13, 2020, at 2:30 PM, in Reno Courtroom 3
 5
     before District Judge Larry R. Hicks.
 6
 7   DATED this
           this ______________
                8th date of April, of April, 2020.
                                   2020.
 8
 9
                                                LARRY R. HICKS
10                                              UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
